DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
The amendment to Claims 1, 16-18, and 31 is acknowledged.
The amendment overcomes the Claim interpretation under 35 U.S.C. § 112(f) and the Claim Rejection under 35 U.S.C. § 112(b).
The claims were further analyzed for 101 eligibility and found eligible.

Election/Restrictions
Claims 1 and 17 are allowable. The restriction requirement between Inventions I, II, III, IV, and V, as set forth in the Office action mailed on 5/19/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/19/2020 is partially withdrawn.  Claims 4-7, 11, 15, 16, 18-20, 23, 26, and 30, directed to Groups I, II, IV, and V are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.


Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-31 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a metrology system comprising a controller, the controller including one or more processors configured to execute program instructions causing the one or more processors to: generate a weighting function for the model to de-emphasize portions of the spectroscopic scatterometry data associated with one or more wavelengths within the selected range of wavelengths at which light captured by the scatterometry tool when measuring the target is predicted to include one or more undesired diffraction orders; direct the spectroscopic scatterometry tool to generate scatterometry data of one or more measurement targets for the selected range of wavelengths, wherein the one or more measurement targets include fabricated features distributed in the selected pattern; and measure the one or more selected attributes for the one or more measurement targets based on regression of the scatterometry data of the one or more measurement targets to the model weighted by the weighting function in combination with the rest of the limitations of the above claims.

Regarding Independent Claim 17, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a metrology system comprising a controller communicatively coupled to the scatterometry tool, the controller including one or more processors configured to execute program instructions causing the one or more processors to: generate a weighting function for the model to de-emphasize portions of the spectroscopic scatterometry data associated with one or more wavelengths within the selected range of wavelengths at which light captured by the scatterometry tool when measuring the target is predicted to include one or more undesired diffraction orders; direct the spectroscopic scatterometry tool to generate scatterometry data of one or more measurement targets for the selected range of wavelengths, wherein the one or more measurement targets include fabricated features distributed in the selected pattern; and measure the one or more selected attributes for the one or more measurement targets based on regression of the scatterometry data of the one or more metrology targets to the model weighted by the weighting function in combination with the rest of the limitations of the above claims.
Regarding Independent Claim 31, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a metrology method comprising: generating a weighting function for the model to de-emphasize portions of the spectroscopic scatterometry data associated with one or more wavelengths within the selected range of wavelengths at which light captured by the scatterometry tool when measuring the target is predicted to include one or more undesired diffraction orders; directing the spectroscopic scatterometry tool to generate scatterometry data of one or more measurement targets for the selected range of wavelengths, wherein the one or more measurement targets include fabricated features distributed in the selected pattern; and measuring the one or more selected attributes for the one or more measurement targets based on regression of the scatterometry data of the one or more measurement targets to the model weighted by the weighting function in combination with the rest of the limitations of the above claims.

Claims 2-16 and 18-30 are allowable at least based upon their dependence on Claims 1 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant provided Kuznetsov (US 2014/0172394 A1) discloses methods and systems for performing measurements based on a measurement model integrating a metrology-based target model with a process-based target model and receiving, generating, or applying a model to relate scatterometry data to selected attributes of sample features, which may involve a number of algorithms.
Applicant provided Rhe (US 2016/0327870 A1) discloses an inspection apparatus and method for inspecting a substrate configured to calculate one or more weight factors based upon a product feature characteristic; and estimate an optimal system parameter which results in an optimal correction for a next exposure, wherein the optimal correction including the weight factors may be a correction calculated to provide a minimal total error according to a cost function

Newly cited US 2019/0285407 A1, US 2017/0314913 A1, US 2017/0315044 A1,  US 2017/0023491 A1, US 2006/0247818 A1, and US 2002/0165636 A1 disclose model based metrology techniques in spectroscopic scatterometry

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877